Case: 21-10952     Document: 00516263355         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 1, 2022
                                  No. 21-10952
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                      versus

   Cesar Juvencio Camargo-Garcia,

                                                           Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-55-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Cesar Juvencio
   Camargo-Garcia has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Camargo-Garcia has not filed a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10952     Document: 00516263355          Page: 2    Date Filed: 04/01/2022




                                   No. 21-10952


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. ccordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.

          We note, however, that there is a clerical error in the written
   judgment. Camargo-Garcia pleaded guilty to the second count of his
   indictment, which charged him with possession with intent to distribute a
   controlled substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). The
   written judgment does not accurately reflect that charged offense or statute;
   it incorrectly states that Camargo-Garcia was convicted of a conspiracy
   offense. Accordingly, we REMAND for correction of the clerical error in
   the written judgment in accordance with Federal Rule of Criminal Procedure
   36. See United States v. Ulloa-Osorio, 637 F. App’x 142, 143 (5th Cir. 2016);
   United States v. Rosales, 448 F. App’x 466, 466-67 (5th Cir. 2011).




                                         2